DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-14 are pending. Claims 9-14 are withdrawn. Claims 1-8 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) and the species 2-hexyl-1,3-thiazolane-4-carboxylic acid in the reply filed on July 13, 2022 and telephone call on August 2, 2022 is acknowledged.  With regards to the election of Group I, the traversal is on the grounds that the claims have been deemed novel and inventive in the international stage. With regards to the species election, the traversal is on the grounds that there is no undue burden.  
With regards to the traversal of the invention of Group I, the traversal argument is not found persuasive as Bechmann (US 3,243,346; of record) teaches the technical feature as set forth in the Requirement for Restriction/Election of June 2, 2022 (pg.4).
With regards to the traversal of the species election, the traversal argument is not found persuasive, as undue burden is not the criteria for setting forth a restriction requirement/species election for a national stage application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2022.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities: in the last line of claim 4 and in the 2nd to last line of the claim of claim 5, “or” should be “and” as the lists are both a Markush group, and the proper Markush group language is “selected from the group consisting of…and….”  
Claims 7 and 8 is objected to because of the following informalities: as both claims 7 and 8 are introducing additional components of the composition of claim 1, to put the claim in better form, Examiner suggests adding the term “further” before “comprising” in line 2 of each claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase “the said compound wherein N is protected by carboxybenzyl (Cbz)” in the third to last line and the last line render the claim indefinite because it is unclear which of the previously mentioned compounds “the said compound” are referring to. To improve the clarity of the claim, Examiner suggests writing out the specific compound wherein N is protected by Cbz as a separate element in the list (e.g., 1-oxa-4-azaspiro[4.5]decane-3-carboxylic acid wherein N is protected by carboxybenzyl (CBz)).
Regarding claim 7, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Schiena et al. (Di Schiena) (US 5,047,409; published Sept. 10, 1991).
Applicant claims a deodorant composition comprising: 
(1) an oxazolidine-carboxylic acid compound or a thiazolidine-carboxylic acid compound and 
(2) a cosmetic carrier,
wherein the oxazolidine-carboxylic acid or thiazolidine-carboxylic acid is (i), (ii) (iii), or (iv) as defined in the instant claim 1.

Note: The following rejection is directed to the genus of component (1).

With regards to Claims 1-3 and 6, Di Schiena discloses salts of thiazolidine-4-carboxylic acids with 6-piperidino-2,4-diaminopyrimidine-3-oxide of Formula I: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compounds of formula I are useful in the field of cosmetics and pharmaceuticals for the treatment of loss of hair or in pathological forms such as alopecia, flaking dermatitis, etc. (abstract). 
Di Schiena discloses a topical composition comprising 0.1 to 10% by weight of a compound of Formula I and a topical vehicle, such as water (Di Schiena claim 5; col.3, ln.14-18). R of the above Formula I may be hydrogen (Di Schiena claim 7). Di Schiena’s compound of Formula I where R is hydrogen reads on the instant claim 1’s component (1)(iii) a salt of a thiazolidine-carboxylic acid compound of formula (I).
With regards to Claim 8, Di Schiena’s compositions may further include conventionally used vehicles and excipients, such as fragrances (col.2, ln.57-61; col.4, ln.14).
A recitation of the intended use of the claimed invention, a deodorant in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between the claimed invention and the prior art, Di Schiena. Like the instant claims, Di Schiena also discloses a topically applied composition that is useful in the field of cosmetics. The composition comprises a salt of a thiazolidine-carboxylic acid compound of formula (I) and a topical vehicle, such as water (reading on a cosmetic carrier). Thus, as there appears to be no structural difference between the claimed invention and the prior art, absent evidence to the contrary, the prior art structure is capable of performing the intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Di Schiena et al. (Di Schiena) (US 5,047,409; published Sept. 10, 1991), Pena et al. (Pena) (US 7,442,369; published Oct. 28, 2008), and Chambers (US 2008/0219942 A1; published Sept. 11, 2008).
Applicant’s are set forth above and incorporated herein.
Applicant further claims wherein the composition further comprises a delivery aid for the oxazolidine- or thiazolidine-carboxylic acid compound, which is an amino alcohol comprising at least 3 carbons, and preferably is aminomethyl propanol.

Note: The following rejection is directed to the genus of component (1).

The teachings of Di Schiena as they apply to Claims 1-3, 6, and 8 are set forth above and incorporated herein.

Di Schiena does not appear to explicitly disclose the further inclusion of an amino alcohol comprising at least 3 carbons as recited in the instant claim 7. Pena and Chambers are relied upon for this disclosure. Their teachings are set forth herein below. 

Pena discloses topical composition comprising minoxidil used for treating and preventing hair loss in a region of a patient (abstract, col.2, ln.62-65). Pena discloses that the compositions may further comprise one or more neutralizing agents, which may be used to adjust the pH of the compositions. Pena defines “neutralizing agent” to refer to a material that may be used to modify the pH of the composition, from an acidic pH to a more basic pH, or from a basic pH to a more acidic pH. Components of the present composition may be acidic, and may be preferably neutralized to achieve the desired effect. Accordingly, the neutralizing agents are preferably those materials which may be used to modify the pH of the composition from an acidic pH to a more basic pH. More preferably, the neutralizing agent is 2-amino-2-methyl-1-propanol (also known as aminomethyl propanol, and reading on an amino alcohol comprising at least 3 carbons) (col.7, ln.14-45).
Chambers discloses an improved hair treatment composition (abstract). Chambers discloses that the pH of the composition is preferably adjusted within the pH range of from about 6.0 to about 7.5. Compositions with neutral pH’s may be distributed to consumers for use at home (para.0019).

With regards to Claim 7, as discussed above, Di Schiena discloses that their topically applied compositions for treating loss of hair may further include conventionally used vehicles and excipients. In light of Pena’s disclosure that such topical compositions may further include neutralizing agents, preferably 2-amino-2-methyl-1-propanol, to modify and neutralize the pH of the composition, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Di Schiena with the teachings of Pena, and further include 2-amino-2-methyl-1-propanol into Di Schiena’s composition to achieve the desired, neutral pH. One of ordinary skill in the art would have been motivated to do so as compositions with neutral pH’s may be distributed to consumers for use at home (Chambers), thus providing accessibility of the composition of the combined teachings of the prior art references for consumers to use at home at their convenience. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Di Schiena discloses that their topically applied compositions for treating loss of hair may further include conventionally used vehicles and excipients, Pena discloses that 2-amino-2-methyl-1-propanol is an excipient that is known to be added to topical compositions for treating and preventing hair loss, and Chambers discloses that neutral pH values are suitable for topically applied hair treatment compositions.
A recitation of the intended use of the claimed invention, a deodorant in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between the claimed invention and the composition of the combined teachings of the Di Schiena and Pena. Like the instant claims, Di Schiena and Pena are directed to a topically applied composition that is useful in the field of cosmetics. The composition comprises a salt of a thiazolidine-carboxylic acid compound of formula (I), a topical vehicle, such as water (reading on a cosmetic carrier), and aminomethyl propanol. Thus, as there appears to be no structural difference between the claimed invention and the prior art, absent evidence to the contrary, the prior art structure is capable of performing the intended use.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (Lai) (US 6,251,927 B1; published Jun. 26, 2001).
Applicant’s are set forth above and incorporated herein.
Applicant’s elected species of component (1) is: 2-hexyl-1,3-thiazolane-4-carboxylic acid.
With regards to Claims 1-5, Lai discloses methods for treatment of sickle cell anemia in a subject in need thereof comprising administering to the subject an effective amount of a protected organic aldehyde, such as, a thiazolidine having the following chemical structure (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	R1 may be OH; R2 may be H; R3 may be H; and R4 may be alkyl (col.3, ln.45-col.4, ln.8). Lai defines “alkyl” to refer to alkyl groups having up to about 12 carbon atoms (col.7, ln.26-27), thus encompassing a linear C6-alkyl and reading on 2-hexyl-1,3-thiazolane-4-carboxylic acid. With regards to the number of carbon atoms in the alkyl, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	The active ingredients may be compounded with the usual non-toxic, pharmaceutically acceptable carriers for, for example solutions and any other form suitable for use. Among the representative inert carriers that can be used include water (col.10, ln.17-22; col.11, ln.55-65).
A recitation of the intended use of the claimed invention, a deodorant in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there appears to be no structural difference between the claimed invention and the prior art, Lai. Like the instant claims, Lai also discloses a composition comprising 2-hexyl-1,3-thiazolane-4-carboxylic acid and a non-toxic, pharmaceutically accept carrier, such as water (reading on a cosmetic carrier). Thus, as there appears to be no structural difference between the claimed invention and the prior art, absent evidence to the contrary, the prior art structure is capable of performing the intended use.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Conclusion
	Claims 1-8 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616